UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
SHREVEPORT DIVISION

 

UNITED STATES OF AMERICA CRIMINAL ACTION NO. 14~123
VERSUS ]UDGE ELIZABETH ERNY FOOTE

JERRY KENNETH THOMPSON MAGISTRATE ]UDGE HORNSBY

 

MEMORANDUM RULING

Before the Court is a Motion to Vacate, Set Aside, or Correct Sentence under 28 U.S.C.
§ 2255 filed bv]erry Kenneth Thompson (“Thompson”). Becord Document 39]. Because this
Court’s upward departure to the statutory maximum comported With Rule 32(h) of the Federal
Rules of Criminal Procedure and the sentence did not violate Thompson’s due process rights,
the motion is DENIED.

BACKGROUND

Thompson, a convicted felon, Was caught in possession of a shotgun While hunting; he
claimed the gun belong to a cousin. [Record Document 36 at 7, 12]. \X/hen the state district
attorney elected not to pursue charges, the state’s agents returned the gun to Thompson on the
understanding that he Would relinquish possession to his cousin. [Ia'. at 7]. After further
investigation revealed that he had not done so, the Government pressed charges [Id. at 4, 8].
Thompson pleaded guilty to one count of being a felon in possession of a firearm in violation of
18 U.S.C. § 922(g) (1) [Record Document 25]. The presentence report (“PSR”) determined that

his base offense level Was 24, Which Was then reduced by three points for his acceptance of

responsibility [Record Document 33 at 5]. The Probation thce identified 26 prior convictions,
which produced a total of 25 criminal history points and placed Thompson in Category Vl of
the Sentencing Table. [Id. at 15]. The resulting Guidelines range was 77 months to 96 months
imprisonment [Id. at 22].

The Probation Office specifically identified U.S.S.G. § 4A1.3 as a basis for an upward
departure [Id. at 23]. Such a departure is allowed when “reliable information indicates that the
defendant’s criminal history category substantially underrepresents the seriousness of the
defendant’s criminal history or the likelihood that the defendant will commit other crimes.”
U.S.S.G. § 4A1.3(a)(1). ln support of the departure, the PSR noted:

ln this case, the defendant has a lengthy criminal history, with twenty-six prior

convictions including violent, theft, traffic, and drug-related offenses He also has

significant prior similar conduct, not resulting in convictions The defendant’s
criminal history spans the last twenty-nve years Thompson’s repetitive criminal
behavior and failure to appear to answer charges represents a callous disregard for

the constitutional authority of our justice system. The revocation record indicates

Thompson has not been successful, even under supervision
[Record Document 33 at 23].

At the sentencing hearing, Thompson confirmed that he had reviewed the PSR with his
attorney and stated that he had no objections [Record Document 35 at 2-3]. After adopting the
factual findings of the PSR, this Court sentenced Thompson to the statutory maximum term of
120 months, pointing specifically to his lengthy and underrepresented criminal history to justify
the upward departure [Ia’. at 8~9].

Thompson appealed [Record Document 34]. His attorney filed an Amz’err brief to which

Thompson responded [Record Documents 47-1 and 47-2]. ln his response, he asserted that his

is also unnecessary if the issues were raised on direct appeal or do not describe constitutional
violations Um`fed sz‘es 2). McCo//om, 664 F.2d 56, 59 (5th Cir. 1981) (citing Bzmée/ew a Um'z‘ed
Sz‘az‘er, 575 F.2d 515 (5th Cir. 1978)).
This Court’S Alleged Violation of Rule 32(h)

Thompson alleges that this Court violated Rule 32(h) of the Federal Rules of Criminal
Procedure. [Record Document 39 at 4-6]. Under that rule:

Before the court may depart from the applicable sentencing range on a ground

not identified for departure either in the presentence report or in a party’s

prehearing submission, the court must give the parties reasonable notice that it is

contemplating such a departure The notice must specify any ground on which

the court is contemplating a departure
Fed. R. Crim. P. 32(h). Although this Court did not provide Thompson with advance notice of
the upward departure, the PSR did. [Record Document 33 at 23~24]. Because the PSR identified
the grounds on which this Court departed upward (i.e., underrepresented criminal history), Rule
32(h) was not violated Therefore, the motion is denied as to this claim.

Ineffective Assistance of Counsel

Thompson asserts that he was denied effective assistance of counsel when his sentencing
counsel did not object to the Court’s failure to provide notice under Rule 32(h) and when his
appellate counsel failed to raise this issue [Record Document 39 at 6_7].

A § 2255 motion is an acceptable vehicle through which to raise initial claims of
ineffective assistance of trial or appellate counsel. Mcmczro z/. Um`z‘ed §Mfer, 538 U.S. 500, 503_04

(2003). To successfully state an ineffective-assistance-of~counsel claim, a movant must

demonstrate that his attorney’s performance was deficient and that the deficient performance

prejudiced his defense Sm`c/é/Md a Waibingfon, 466 U.S. 668, 687 (1984). The movant bears the
burden of proof. 566 z`d. lf he fails to establish either prong of the Sm`wé/Md test, then counsel’s
performance was constitutionally effective Ia’.

As discussed above, Rule 32(h) requires notice of a potential upward departure only when
the PSR or a presentence memorandum has not already flagged the issue Fed. R. Crim. P. 32(h).
Because the PSR specifically identified Thompson’s criminal history as a potential grounds for
an upward departure, [Record Document 33 at 23~24], this Court was not required to provide
additional notice before departing upward Rule 32(h) was not violated, and so any objection to
the lack of notice would have been meritless “Failure to raise meritless objections is not
ineffective lawyering; it is the very opposite.” C/cmé a Co//z`m, 19 F.3d 959, 966 (5th Cir. 1994).
As neither Thompson’s sentencing counsel nor his appellate counsel were ineffective for failing
to raise the nonmeritorious Rule 32(h) issue, his motion must be denied as to this claim.

Due Process

Thompson argues that his sentence violated the Due Process Clause because it was an
upward departure from the Guidelines range and because the departure was done without
notice [Record Document 39 at 8]. Thompson’s second argument is frivolous as the PSR
expressly indicated that his underrepresented criminal history provided grounds for an upward
departure [Record Document 33 at 23-24].

“A sentence is substantively unreasonable if it ‘(1) does not account for a factor that
should have received significant weight, (2) gives significant weight to an irrelevant or improper

factor, or (3) represents a clear error of judgment in balancing the sentencing factors.”’ Um`z‘ed

Sf¢zz‘es z/. Wcm"en, 720 F.3d 321, 332 (5th Cir. 2013) (quoting Um`z‘ed Sfczz‘es z). Pe/z‘z`er, 505 F.3d 389,
392 (5th Cir. 2007)). While this case’s origin in a hunting violation is somewhat unique,
Thompson has not pointed to any sentencing factor affected by the specific circumstances of his
offense

This Court departed upward for two reasons: (1) the criminal history category
substantially underrepresented Thompson’s criminal history; and (2) his record contained a
history of probation and post-conviction release violations [Record Document 35 at 8]. “‘[A]
sentencing court is free to conclude that the applicable Guidelines range gives too much or too
little weight to one or more factors’ . . . .” Um'z‘ed Sz‘afer a Lopeq~Ve/¢zigz¢ea, 526 F.3d 804, 807 (5th
Cir. 2008) (quoting Um`z‘ed janet a l/Vi//z`ami, 517 F.3d 801, 809 (5th Cir. 2008)). As a result, this
Court could consider the fact that Thompson had 12 criminal history points more than the
minimum required to fall within Category Vl as well as convictions that were too old to have
been assigned points The decision to do so did not violate due process

This Court also pointed toward facts implicating the need for a sentence to “promote
respect for the law.” 18 U.S.C. § 3553(a)(2)(A). Before imposing the 120-month sentence, this
Court noted:

l\/lr. Thompson, the Court cannot ignore that your record shows a history of

violations of your probation, or whenever you were let out on some type of post-

conviction release; that that demonstrates a callous disregard for the

constitutional authority of our judicial system. And it is for that reason that the

Court would upwardly depart in this matter.

fRecord Document 35 at 8-9]. Thus, this Court’s decision relied on a factor expressly identified

by Congress as an appropriate consideration when formulating a sentence Thompson’s due

process rights were not violated, and the motion must be denied as to this final claim.
CONCLUSION

For the reasons given above, Thompson’s motion to vacate his sentence [Record
Document 39] is DENIED.

Thompson has also filed a motion seeking copies of statements from Officer ]arod
Adams and Agent l\/legan Taylor. Becord Document 48]. He claims that “these documents are
need[ed] for my defense” [Id.]. Because nothing in the requested statements would alter this
Court’s decision to deny Thompson’s § 2255 motion, his motion for copies is DENIED AS
MOOT.

THUS DONE AND SIGNED in Shreveport, Louisiana, this 2 7 day of

{ /

ELIZABET Y FOOTE
UNITED ST DISTRICT ]UDGE

,2019.

